Rejoinder
Claims 1-3, 5, 8-10 and 21-27 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 11-15 and 17, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 3/18/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-3, 5, 8-15, 17 and 21-27 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach or clearly suggest the limitations stating:
“a liner layer lining a bottom surface and a sidewall of the S/D region and sandwiched between the S/D region and the inner spacer, wherein the liner layer continuously vertically extends between adjacent semiconductor nanosheets to conformally fill in the plurality of cavities and completely cover the outer sidewall of the inner spacer, wherein the S/D region has a plurality of protrusions respectively filling into the plurality of cavities, and the plurality of protrusions are vertically sandwiched between the plurality of semiconductor nanosheets” as recited in claim 1, and
“a liner layer lining a bottom surface and a sidewall of the S/D region and sandwiched between the S/D region and the gate stack, wherein the liner layer continuously vertically extends between adjacent semiconductor nanosheets to conformally fill in the plurality of cavities and completely cover the outer sidewall of the gate dielectric layer, wherein the liner layer is in direct contact with the gate dielectric layer between the plurality of semiconductor nanosheets” as recited in claim 22.
Cho et al. (US Patent No. 11,195,954 B2) teaches a semiconductor layer 150 grown from the sidewall of the layer 132a and adjacent layers 150 are vertically merged at the sidewall of the layer 144, (see fig. 35). Since layer 150 fills up and seals the cavities between the layers 132a in a SEG process, the subsequently formed S/D layer 152 would be only grown outward from the sidewall of the layer 132a and cannot fill in the cavities between the layers 132a. Therefore, Cho fails to disclose the feature "the S/D region has a plurality of protrusions respectively filling into the plurality of cavities, and the plurality of protrusions are vertically sandwiched between the plurality of semiconductor nanosheets" recited in amended claim 1.
Furthermore, Cho fails to teach the liner layer 150 is in direct contact with the gate dielectric layer between the plurality of semiconductor nanosheets, as recited in amended claim 21.
In light of these limitations in the claims (see the Applicant’s figs. 23, 27 & ¶¶ 0036-0038, 0054-0056 of the instant specification), the previously applied references do not anticipate or obviate the claimed method as in the context of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TURNER whose telephone number is (571)270-5411. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN TURNER/Examiner, Art Unit 2894